In an action to recover damages for personal injuries, etc., the defendant Ador Converting & Biasing, Inc., appeals from an order of the Supreme Court, Kings County (Ramirez, J.), dated December 23, 1993, which granted the plaintiffs’ motion for partial summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the plaintiffs’ motion is denied.
The work engaged in by the injured plaintiff at the time of his accident, replacing a burner in a boiler, constituted the repair of a structure covered by Labor Law § 240 (1) (see, Lewis-Moors v Contel of N. Y., 78 NY2d 942; Izrailev v Ficarra Furniture, 70 NY2d 813; Kinsler v Lu-Four Assocs., 215 AD2d 631 [decided herewith]; Buckley v Radovich, 211 AD2d 652). However, a question of fact exists concerning whether the ladder in question was adequate under the circumstances to provide the injured plaintiff with proper support (see, Walsh v Applied Digital Data Sys., 190 AD2d 731; Blair v Rosen-Michaels, Inc., 146 AD2d 863). Rosenblatt, J. P., Ritter, Pizzuto and Krausman, JJ., concur.